Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The arguments/remarks filed by the applicant on 11/12/2021 have been fully considered in light of applicant’s amendments.
With respect to previous 35 U.S.C. 103 rejection, the applicant’s amendments have been fully considered and overcome the prior art of record. All previous rejections have been withdrawn.

Reasons For Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 9-10. The closest prior art of record:
Pike (US 20160224771 A1), which was cited in the Non-final office action and additionally Figs. 4 and 16A-16E illustrating paragraphs [0176 and 0241-0245] that disclose one keypad overlaying the other keypad.
The prior art cited above does not disclose the entire limitation of independent claims 1 and 9-10 “said reference keypad being inactive and preventing entry of the sensitive data via the reference keypad” as cited in the application.

This limitation in conjunction with all the other limitations in claims 1 and 9-10 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above 1 and 9-10 contain allowable subject matter along with claims 2-8 based on their dependency on claims 1 and 9-10 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/Michael Simitoski/Primary Examiner, Art Unit 2493